CHRISTIAN, J.
The offense is unlawfully selling a potable mixture containing in excess of 1 per cent, of alcohol by volume; the punishment, confinement in the penitentiary for two years.
 The appeal bond is defective. As disclosed by the record, it states that the appellant “stands charged by indictment duly presented in the district court of Crosby county, Tex'., with the offense of Vio Pro Law.” This does not name any offense denounced in our Penal Code. The appellant being at large, this court is without jurisdiction in the absence of a proper appeal bond. Reed v. State, 98 Tex. Cr. R. 505, 267 S. W. 271.
 It is also to be noted that the appeal bond is approved by the sheriff, but not by the district judge. Article 818, C. C. P., requires that the appeal bond shall be approved by the sheriff and the court trying the cause, or his successor in office. In the absence of a recognizance or appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case. Jones v. State, 99 Tex. Cr. R. 50, 267 S. W. 985.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.